      Case 2:19-cr-00304-RFB-VCF Document 227 Filed 04/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                              * * *


UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-00304-RFB-VCF

                    Plaintiff,                                MINUTES OF THE COURT

        v.                                                      DATED: April 27, 2021

LATONIA SMITH,

                   Defendant.


THE HONORABLE RICHARD F. BOULWARE, II. UNITED STATES DISTRICT JUDGE

DEPUTY CLERK BLANCA LENZI                    COURT REPORTER PATTY GANCI

COUNSEL FOR GOVERNMENT STEVEN MYHRE, DANIEL CLARKSON

COUNSEL FOR DEFENDANT TELIA WILLIAMS, GWYNNE DUMBRIQUE

MINUTES OF PROCEEDINGS: JURY TRIAL – DAY 4

The Court convened at 9:19 AM. Defendant is present in custody with defense counsel.
Government Counsel along with USPIS Special Agent Justin Steele are present at government
counsel table.

Outside the presence of the Jury: The Court heard representations of counsel as to prior testimony.

Court convened at 9:24 AM, in the presence of the jury.

JUSTIN STEELE, USPIS Special Agent, is called, sworn and testified on direct examination
by Mr. Clarkson.
Government’s exhibits 3, 6, 9, 13, 14, 16, 87A are offered, marked, and admitted into evidence.

Court recessed at 9:59 AM. The jury is admonished and excused.

Outside the presence of the jury: The Court heard argument regarding an objection as to the
admission specific exhibit.

Court recessed at 10:11 AM.
Court reconvened at 10:16 AM.
      Case 2:19-cr-00304-RFB-VCF Document 227 Filed 04/27/21 Page 2 of 3
United States of America v. Latonia Smith
2:19-cr-00304-RFB-VCF
Jury Trial – Day 4, Tuesday, April 27, 2021                                                       Page | 2

Outside the presence of the jury: The Court confirmed the admission of the identified exhibits.

Court reconvened at 10:24 AM, in the presence of the jury.

JUSTIN STEELE, USPIS Special Agent, resumed testimony on direct examination by Mr.
Clarkson.
Government’s exhibits 95, 89, 88, 86, 92 are offered, marked, and admitted into evidence.

Court recessed at 11:01 AM. The jury is admonished and excused.

Outside the presence of the jury: The Court heard further argument from counsel regarding an
objection as to specific exhibit. The Court ruled to allow the specific exhibit with specific
instruction to the jury.

Court recessed at 11:23 AM.
Court reconvened at 11:31 AM – 11:39 AM. Sealed Proceedings is held.

Court reconvened at 11:39 AM. Government and Defense counsel are present.

Court recessed at 11:44 AM.

Court reconvened at 1:43 PM.
Outside the presence of the jury: Preliminary statements are made.

Court reconvened at 1:46 PM, in the presence of the jury.

JUSTIN STEELE, USPIS Special Agent, resumed testimony on redirect examination by Mr.
Clarkson. Recross examination by Mr. Dumbrique. Special Agent Steele is then excused.
Government’s exhibit 93 is offered, marked, and admitted into evidence.

The Government rests.

Court recessed at 2:00 PM.
Court reconvened at 2:01 PM.

Outside the presence of the jury: Defense counsel moves for a Rule 29 Motion for Judgment of
Acquittal. The Court heard argument and rules to Deny the oral Motion for Judgment of
Acquittal.

The Court heard representations of counsel regarding the order of witness testimony.

Court reconvened at 2:10 PM, in the presence of the jury.

MICHAEL HOLPUCH, Principal of Technology, Holo Discovery, is called, sworn, and
testified on direct examination by Ms. Williams. Cross examination by Mr. Clarkson. Redirect
by Ms. Williams. Mr. Hopuch is then excused.

                                                2
      Case 2:19-cr-00304-RFB-VCF Document 227 Filed 04/27/21 Page 3 of 3
United States of America v. Latonia Smith
2:19-cr-00304-RFB-VCF
Jury Trial – Day 4, Tuesday, April 27, 2021                                                       Page | 3

Court recessed at 2:33 PM.
Court reconvened at 2:33 PM.

Outside the presence of the jury: The Court heard argument regarding the objection as to
admission of certain exhibits. The Court ruled to allow the exhibits to be admitted into
evidence with instruction to the jury as to the objection.

Court recessed at 3:07 PM
Court reconvened at 3:08 PM, in the presence of the jury.

ANNECER PERUZAR, mother of defendant, is called, sworn, and testified on direct
examination by Mr. Dumbrique. Cross examination by Mr. Myhre. Ms. Peruzar is excused to
be recalled on April 28, 2021.
Defendant’s exhibits 517, 518, 522, 507 are offered, marked, and admitted into evidence.

Court recessed at 3:52 PM. Jury is admonished and excused.

Outside the presence of the jury: The Court heard representations from counsel regarding the
order of the next day’s witnesses.

Court reconvened at 3:57 PM, in the presence of the jury.

The Court directs the jurors to return by 8:50 AM on Wednesday, April 28, 2021.

Court recessed at 3:59 PM. Jury is admonished and excused.

Outside the presence of the jury: The court heard argument from counsel regarding potential
testimony and the Court’s prior rulings as to the motions in limine.

The Court granted the parties’ request close on Thursday, April 29, 2021.

Jury trial – Day 5 is continued to Wednesday, April 28, 2021 at 9:00 AM. Counsel is directed to
be in the courtroom by 8:30 AM.

The Court adjourned at 4:42 PM.
                                                            DEBRA K. KEMPTI, CLERK
                                                            U.S. DISTRICT COURT

                                                                          /s/
                                                            BY:___________________________
                                                               Blanca Lenzi, Deputy Clerk




                                               3
